DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2022 and 10/30/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The NPL documents with Cite No. 388-390 are not considered because they direct to internet URL webpages without any relevant prior art reference dates.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
The limitation “vehicle” in line 1 of claim 1 should read “a vehicle” for consistently claiming the vehicle element.  
The limitation “the wireless device” in lines 1-2 of claim 3 should read “the portable wireless device” for referencing the elements correctly.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Turner (US 2009/0181826 A1).
For claim 1, Turner discloses a method for wirelessly communicating with a vehicle adapted to be at least partially powered by a human (Abstract, Fig. 1, 2), the method comprising:
transmitting data from a device remote from the vehicle and configured to communicate with the vehicle (Fig. 1, 2, abstract, para. 0009-0011, where data are exchanged between the bicycle, the PDA and remote services and entities);
receiving the data at the vehicle (Para. 0011-0014, where data are received by the bicycle); and 
configuring a parameter of the vehicle based on the data (Para. 0009, 0011, 0014, 0027, where the bicycle is being controlled by configuring/adjusting parameters based on the data).

For claim 2, Turner discloses the device is a portable wireless device associated with a user of the vehicle (Fig. 1, 2, para. 0009-0013, where the PDA is associated with the user).

For claim 3, Turner discloses communicating the data from the portable wireless device via a cellular data network (Para. 0012, 0015, where any known wireless technology including the use of cell phone communication can be utilized).

For claim 4, Turner discloses transmitting the data from an online data collection warehouse to the device remote from the vehicle (Para. 0011, 0013, 0014, 0025, where data can be exchanged between external computer network including number of exercise programs and profiles can be downloaded from the external computer network, which is an online data collection warehouse, comprises a number of networked computers or servers hosting the data).

For claim 5, Turner discloses communicating the data from the device to a third party (Para. 0009, 0011, 0013, 0015, where data can be exchanged and uploaded to various networked entities including a central host, the manufacture or service facility or web training system, etc. to different third parties).

For claim 6, Turner discloses the device is an online data collection warehouse (Para. 0009, 0011, 0013, where the device can be a central host, web based training system that exchanges and host various data between the bicycle and/or PDA, including profiles, training programs, etc., are online data collection warehouse that collects data online).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2010/0022354 A1) Fisher discloses a human powered bicycle that communicate data between the bicycle, user interfaces, online computers and server that can remotely control or configure parameters of the bicycle.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661